Case 1:20-cv-00041-JRH-BKE Document 21 Filed 06/25/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

 

 

DEON FULLER and CHRISIE *
FULLER, *
*
Plaintiffs, *
*
Vv. * CV 120-041
*
C.R. BARD INCORPORATED and *
BARD PERIPHERAL VASCULAR *
INCORPORATED, *
*
Defendants. *
ORDER
Before the Court is the Parties’ joint stipulation of
dismissal without prejudice. (Doc. 20.) All Parties signed the

stipulation; thus, the Court

Rule of Civil Procedure 4l(a

finds dismissal proper under Federal

) (1) (A) (11).

IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.

The Clerk is: directed to TERMINATE all motions and

deadlines and CLOSE this case.

Each party shall bear its own costs

 

 

and fees.
ORDER ENTERED at Augusta, Georgia, hae of June,

2020.

    

ee DISTRICT COURT
DISTRICT OF GEORGIA

 
